We have performed, as best we are able, our full duty under Code 1923, Sec. 3258. But we do not find anything for which the judgment of conviction should be reversed.
The prosecution was laid under the provisions of Sec. 49 of the Alabama Highway Code (Gen. Acts Ala. 1927, p. 348), now codified as Section 1397 (51) of Michie's Alabama Code of 1928.
The affidavit followed the exact language of said section, and was sufficient as against the demurrers interposed thereto.
While we have, as intimated above, examined the ruling underlying each exception reserved on the taking of testimony, and have critically considered each written charge refused to appellant, in the light of the trial court's careful and explicit oral charge, as well as the numerous written charges given to the jury at appellant's request, we do not see the benefit of our discussing each of same separately. It is, or seems to us, sufficient that we say that nothing new or novel is involved in any such ruling or action. And that it is too obvious to require discussion that in no such instance did the court commit error that could have prejudiced appellant's rights.
As stated by the Attorney General: "The defendant (appellant) was fairly tried, the jury was fairly charged, and the appellant was found guilty on the evidence."
The judgment is affirmed.
Affirmed.